DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-10 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on applications filed in Japan on 05/30/2019 and 12/13/2019. It is noted that applicant has filed a certified copy of the applications, JP2019-101762 and JP2019-225133, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/847636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-11 of copending Application No. 16/847636 either renders obvious the subject matter of the instant claims or contains the subject matter of the instant claims in full.

Claim 1 of copending Application No. 16/847636 recites “a cathode active material comprising: particles each containing a lithium composite oxide; and a coating layer containing an ammonium phosphate compound and coating each of the particles” thereby reciting the subject matter of the instant claim 1 in full.

Claim 2 of copending Application No. 16/847636 recites “a weight ratio of the ammonium phosphate compound to the lithium composite oxide is not less than 0.2 wt% and not more than 1.8 wt%”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, claim 2 of the copending application renders the instant claim 2 obvious.

Claim 3 of copending Application No. 16/847636 recites “wherein the weight ratio of the ammonium phosphate compound to the lithium composite oxide is not less than 1.0 wt% and not more than 1.8 wt%”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore claim 3 of the copending application renders the instant claim 2 obvious.

	Claim 4 of copending Application No. 16/847636 recites “wherein the lithium composite oxide contains at least one selected from the group consisting of nickel, cobalt, and manganese” thereby disclosing the subject matter of the instant claim 3 in full.

	Claim 5 of copending Application No. 16/847636 recites “wherein the lithium composite oxide has a crystal structure which belongs to a space group R-3m or C2/m” thereby disclosing the subject matter of the instant claim 4 in full.

	Claims 6-11 of copending Application No. 16/847636 are substantially identical to the instant claims 5-10 and therefore discloses the subject matter of the instant claims in full.

	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a coating layer containing an ammonium phosphate compound containing a metal other than lithium”. It is unclear whether the ammonium phosphate compound can contain lithium in addition to another metal or whether lithium must not be present in the compound.  

Claims 2-10 are rejected based on dependency to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2012/0164319 A1) in view of  Chen (Chen, Chen, et al. "Polypyrrole-modified NH4NiPO4· H2O nanoplate arrays on Ni foam for efficient electrode in electrochemical capacitors." ACS Sustainable Chemistry & Engineering 4.10 (2016): 5578-5584).

Regarding claim 1, Lang discloses a cathode active material ([0013]) comprising: particles each containing a lithium composite oxide ([0013]); and 

a coating layer containing a metal phosphate compound ([0006]) containing a metal other than lithium ([0026]), wherein each of the particles is coated with the coating layer ([0006]); and the metal other than the lithium includes at least one selected from the group consisting of manganese, nickel, and cobalt ([0026]).  

Lang fails to disclose a coating layer containing an ammonium phosphate compound containing a metal other than lithium. However, Lang discloses “the coating used to stabilize the metal oxide cathode materials can be designed to prevent highly oxidized metal particles from decomposing the electrolyte, which can result in capacity loss and gas generation…metal phosphates are particularly appealing as they are cathode materials themselves (and therefore lithium ion conductors) at higher potentials than their metal oxide counterparts” ([0005]). 

Chen discloses that “transition metal phosphates are inexpensive electrochemically active materials that exhibit broad and potential applications in… energy storage fields. Among them, hydrated ammonium metal(II) phosphate (NH4MIIPO4·H2O, MII = Mn, Fe, Co, and Ni) exhibits a layered structure, which has possibly improved the diffusion of ions and electrons” (pg. 5578, para. 2).

Lang and Chen are analogous art from the same field of endeavor, namely the fabrication of metal phosphate materials for electrodes in energy storage fields. Therefore, it would obvious to one of ordinary skill in the art to have modified Lang via a simple substitution of the transition metal phosphates taught by Chen for the metal phosphate of Lang. In doing so, one of ordinary skill in the art would have recognized that the substitution would predictably result in a stabilized metal oxide cathode material as suggested by Lang.

Regarding claim 2, Modified Lang discloses that phosphate coatings of 1% results in increased cathode stability, minimizing the oxygen released during overcharge and thus minimizing the potential for catastrophic battery failure ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art to have employed a weight ratio of the ammonium phosphate compound of Chen to the lithium composite oxide of Lang that is 1.0 wt%.


Regarding claim 3, modified Lang discloses wherein the lithium composite oxide includes at least one selected from the group consisting of nickel, cobalt, and manganese ([0013]).  

Regarding claim 4, modified Lang discloses wherein the lithium composite oxide may be lithium cobalt oxide. Lithium cobalt oxide inherently has a crystal structure which belongs to a space group R-3m.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2012/0164319 A1) in view of Chen (Chen, Chen, et al. "Polypyrrole-modified NH4NiPO4· H2O nanoplate arrays on Ni foam for efficient electrode in electrochemical capacitors." ACS Sustainable Chemistry & Engineering 4.10 (2016): 5578-5584), as applied to claim 1 above and further in view of Takahashi (US 5,238,760).

Regarding claim 5 and 6, modified Lang fails to disclose the specific structure of the secondary battery required by claim 5 or 6. 

Takahashi discloses the general structure of a lithium ion battery, namely a cathode containing a cathode mixture layer containing a cathode current collector (Col. 6, ln. 56-68);  31 P1026033an anode comprising an anode current collector (Col. 6, ln. 56-68); and a non-aqueous electrolyte containing a non-aqueous solvent and a lithium salt which has been dissolved in the non-aqueous solvent (Col. 7, ln. 3-13), wherein during charge, a lithium metal is deposited on the anode current collector; and during discharge, the lithium metal is dissolved in the non-aqueous electrolyte (Col. 1, ln. 66-68; Col. 2, ln. 1-9).  

Takahashi and Lang are analogous art from the same field of endeavor namely the fabrication of lithium ion batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Lang by employing the structure of the battery disclosed by Takahashi (i.e. anode and cathode current collectors and electrolyte). In doing so one of ordinary skill in the art would have had a reasonable expectation of success in forming a lithium ion battery according to conventional methods known in the art.

Regarding claim 7 and 8, modified Lang discloses wherein the lithium salt contains at least one selected from the group consisting of LiBF4 and LiPF6 (Takahashi Col. 7, ln. 3-13).

Regarding claim 9 and 10, modified Lang discloses wherein the lithium salt in the non-aqueous electrolyte “is within a range of from 0.1 mol/1 to 5.0 mol/l, preferably 0.5 mol/l to 1.5 mol/1” (Col. 7, ln. 11-13).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the limitation “a concentration of not less than 0.5 mol/L and not more than 3.5 mol/L” is rendered obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727